 Case 8:20-cv-01463-JAK-RAO Document 43 Filed 02/26/21 Page 1 of 3 Page ID #:501

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    SA CV20-01463 JAK (RAOx)                                        Date   February 26, 2021
 Title       Core Optical Technologies, LLC v. ADVA Optical Networking SE, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                             Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:              (IN CHAMBERS) ORDER RE SECOND SUPPLEMENTAL JOINT REPORT
                           (DKT. 63) AND SCHEDULING ORDER


   I.       Introduction

   Plaintiff Core Optical Technologies, LLC (“Core Optical”) has filed several patent infringement actions
   that have been designated as related cases. See Core Optical v. Juniper Networks, Inc., 8:19-cv-
   02189-JAK-RAO; Core Optical v. Nokia Corporation, et al., 8:19-cv-02190-JAK-RAO; Core Optical v.
   ADVA Optical Networking SE, et al., 8:20-cv-01463-JAK-RAO; Core Optical v. Cisco Systems, Incl.,
   et al., 8:20-cv-01468-JAK-RAO; Core Optical v. Comcast Corporation, et al., 8:21-cv-00046-JAK-
   RAO; and Core Optical v. Amazon.com, Inc., et al., 8:21-cv-00049-JAK-RAO. On the docket of each
   of the actions commenced in 2019 and 2020, the parties have filed a Second Supplemental Joint
   Report Regarding Standing Patent Rules (S.P.R. 2.6-4.4), Deadline to Add Parties and Amend
   Pleadings, Scheduling, and Juniper’s Motion to Transfer (“Second Joint Report”). See, e.g., Dkt. 63
   (Juniper). In those filings the parties present their respective positions on an efficient way to proceed
   and a proposed schedule for doing so. Based on a review of the Second Joint Report, this Order
   adopts a scheduling order as to each of the cases.


   II.      Scheduling Order

 Scheduling Event                                     Deadline
 S.P.R. 2.6 - Document Production Accompanying        To the extent the parties have not completed the
 Invalidity Contentions                               required document productions, they shall do so by
                                                      March 26, 2021.
 Last Day to Add Parties or Amend Pleadings           April 28, 2021
 S.P.R. 3.1 – Exchange Proposed Terms for Claim       April 28, 2021
 Construction 1
 S.P.R. 3.2 – Exchange Claim Construction and         May 12, 2021

   1
     The parties’ proposed Claim Construction Procedures, see Second Joint Report at 14-15, are
hereby APPROVED.

                                                                                                 Page 1 of 3
 Case 8:20-cv-01463-JAK-RAO Document 43 Filed 02/26/21 Page 2 of 3 Page ID #:502

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     SA CV20-01463 JAK (RAOx)                                              Date     February 26, 2021
 Title        Core Optical Technologies, LLC v. ADVA Optical Networking SE, et al.

 Scheduling Event                                         Deadline
 Extrinsic Evidence
 S.P.R. 3.3 – Claim Construction Discovery Cutoff         June 9, 2021
 S.P.R. 3.4 – Joint Claim Construction Prehearing         June 16, 2021
 Statement
 S.P.R. 3.5 – Claim Construction Briefs                   June 23, 2021 – Simultaneous Opening Briefs Due
                                                          July 7, 2021 – Simultaneous Response Briefs,
                                                          Tutorials, and Presentation Materials Due
 S.P.R. 3.6 – Claim Construction Hearing                  July 26, 2021 at 10:00 A.M.
 Anticipated Claim Construction Order                     August 30, 2021
 S.P.R. 4.1 – Final Infringement Contentions and Expert   September 27, 2021
 Reports
 S.P.R. 4.4 – Advice of Counsel production                September 27, 2021
 S.P.R. 4.2 – Final Invalidity Contentions and Expert     October 25, 2021
 Reports
 S.P.R. 4.3 – Rebuttal Expert Reports                     October 25, 2021 (Infringement)
                                                          November 22, 2021 (Invalidity)
 S.P.R. 4.3 – Close of Discovery                          December 20, 2021
 S.P.R. 4.5 – Dispositive Motions Deadline                January 17, 2022
 Last day to conduct settlement conference or mediation   February 14, 2022
 with Outside ADR/Non-Judicial neutral
 Notice of Settlement or Joint Report Re Settlement       February 18, 2022
 Post-Mediation Status Conference                         February 28, 2022 at 1:30 P.M.
 Final Pretrial Conference and Trial                      The parties will be invited to submit proposed dates, if
                                                          necessary, upon the Court’s final ruling on dispositive
                                                          motions. The trial estimate will be set at the final pretrial
                                                          conference.

The Second Joint Report also mentions other potential disputes that may arise among the parties with
respect to pre-trial processes. See e.g., Second Joint Report at 22 (whether interrogatory responses
satisfy document production requirements; whether all documents have been produced regarding
ownership). To the extent such disputes do arise following the issuance of this Order, the experienced
counsel in these matters should meet and confer in good faith to try to resolve them in whole or in part.
If the parties are unable to resolve one or more disputed matters, an appropriate motion should be filed
in compliance with the Local Rules and the Standing Order. Disputed discovery matters should be
presented to Magistrate Judge Oliver through a motion that complies with her required procedures.

The Second Joint Report also discusses potential standing/ownership issues about which Defendants
are conducting discovery. If Defendants file an early dispositive motion based on standing/ownership,
they may simultaneously file an application requesting a stay of the remaining deadlines pending a
decision on the motion. If Defendants make such an application, Core Optical shall file any opposition
within 10 days of service. No reply is necessary.

With respect to the pending motions brought by Juniper, rulings will be issued.




                                                                                                           Page 2 of 3
 Case 8:20-cv-01463-JAK-RAO Document 43 Filed 02/26/21 Page 3 of 3 Page ID #:503

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    SA CV20-01463 JAK (RAOx)                                       Date    February 26, 2021
 Title       Core Optical Technologies, LLC v. ADVA Optical Networking SE, et al.

   III.     Conclusion

The deadlines set forth above are hereby adopted. The Clerk shall enter this Order in each of the following
cases: Core Optical v. Juniper Networks, Inc., 8:19-cv-02189-JAK-RAO; Core Optical v. Nokia
Corporation, et al., 8:19-cv-02190-JAK-RAO; Core Optical v. ADVA Optical Networking SE, et al., 8:20-
cv-01463-JAK-RAO; Core Optical v. Cisco Systems, Incl., et al., 8:20-cv-01468-JAK-RAO.


IT IS SO ORDERED.

                                                                                               :

                                                           Initials of Preparer    TJ




                                                                                                   Page 3 of 3
